Exhibit 10.3

STOCK OPTION AGREEMENT

 

1. A Stock Option (the “Option”) for a total of                      shares of
$1.00 par value per share Common Stock (the “Stock”) of Quaker Chemical
Corporation, a Pennsylvania corporation (the “Company”), is hereby granted to
                         (the “Optionee”), subject to the terms and provisions
of the Quaker Chemical Corporation 2006 Long-Term Performance Incentive Plan
(the “Plan”) insofar as the same are applicable to Stock Options granted
thereunder.

 

2. The Option Price as determined by the Compensation/Management Development
Committee (the “Committee”) which has the authority for administering the Plan
for the Company is $             per share, having been determined pursuant to
Section 3.2 of the Plan, which is equal to 100% of the Fair Market Value (as
defined in the Plan) of the Stock on the date of the grant of the Option.

 

3. Subject to the provisions of Paragraphs 4 and 5 hereof, the Option may be
exercised in whole at any time or in part from time to time on or after the date
the Option, or any portion thereof, first becomes exercisable. The Option
terminates on the earlier of the date when fully exercised under the provisions
of the Plan, the date fixed pursuant to Section 3.7(a), 3.7(b), or 3.7(c) of the
Plan, or                         .

 

4. The Option may not be exercised if the issuance of the Stock upon such
exercise would constitute a violation of any applicable Federal or state
securities or other law or valid regulation. Further, exercise of an Option
granted pursuant to this Agreement shall be under and subject to Paragraph 3.4
of the Plan.

 

5. This Option consists of Incentive Stock Options as to
                         shares and Non-Qualified Stock Options as to
                             shares and shall be exercisable in accordance with
the following Schedule:

 

Incentive Stock Options

 

Exercisable on or After

 

 

 

Non-Qualified Stock Options

 

Exercisable on or After

 

 

Notwithstanding any provision to the contrary, following termination of
Optionee’s employment by the Company or a Subsidiary of the Company for any
reason not specified in Sections 3.7(a) or (b) of the Plan, the Option shall not
be or become exercisable as to any shares other than those shares as to which
the Option shall have been exercisable in accordance with the preceding Schedule
on the date of such termination.

 

6. The Option may not be transferred in any manner other than by will or the
laws of descent or distribution and may be exercised during the lifetime of the
Optionee only by him/her. The terms of the Option shall be binding upon the
executors, administrators, heirs, successors, and assigns of the Optionee.



--------------------------------------------------------------------------------

7. The Option may be exercised only upon payment of the appropriate amount and
delivery of the completed “Notice of Exercise,” attached hereto, to the
Secretary of the Company. Any attempted exercise of the Option without such
delivery of the “Notice of Exercise” may be disregarded by the Company. Payment
and delivery for the purposes hereof may also be accomplished by making payment
and delivery to an agent duly appointed by the Company for the purposes of
accepting payment and notice of exercise. Where any such appointment is made,
the Company shall so advise Optionee, and Optionee may rely upon such notice
until such notice is revoked or amended.

 

8. Optionee shall have none of the rights of a shareholder with respect to any
shares of Stock subject to the Option, except as to the shares with respect to
which Optionee has validly exercised the Option granted herein and tendered to
the Company the full price therefor.

 

9. All notices required to be given hereunder shall be mailed by registered or
certified mail to the Company to the attention of its Secretary, at One Quaker
Park, 901, Hector Street, Conshohocken, Pennsylvania 19428, and to Optionee at
Optionee’s address as it appears on the Company’s books and records unless
either of said parties has duly notified the other in writing of a change in
address.

 

QUAKER CHEMICAL CORPORATION By:       

Date of Grant:                     

Optionee acknowledges receipt of a copy of the Plan, and represents that he/she
is familiar with the terms and provisions thereof, and hereby accepts the Option
subject to the terms and provisions of the Plan insofar as they relate to Stock
Options granted thereunder. Optionee agrees hereby to accept as binding,
conclusive, and final all decisions or interpretations of the Committee upon any
questions arising under the Plan or the Option. Optionee authorizes the Company
to withhold in accordance with applicable law from any compensation payable to
him/her any taxes required to be withheld by Federal, state, or local law as a
result of the exercise of the Option.

OPTIONEE REPRESENTS THAT, AT THE TIME THE OPTION IS GRANTED, HE/SHE DOES NOT OWN
DIRECTLY OR INDIRECTLY (AS DETERMINED UNDER SECTION 424(d) OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED), STOCK POSSESSING MORE THAN 10% OF THE TOTAL
COMBINED VOTING POWER OF ALL CLASSES OF STOCK OF QUAKER CHEMICAL CORPORATION OR
ANY OF ITS SUBSIDIARIES.

 

By:       